 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299

 6 Attorneys for Plaintiff
   Nancy Schultz
 7

 8
                                 UNITED STATES DISTRICT COURT
 9
              EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10

11
     NANCY SCHULTZ,                                     Case No.: 2:17-cv-02507-WBS-CKD
12
                   Plaintiff,
13                                                      ORDER
14          vs.

15 EQUIFAX, INC.; et. al.,

16                 Defendants.
17

18

19          Pursuant to the stipulation of the Parties, Kitsap Credit Union is dismissed with prejudice

20 and each party shall bear its own attorneys’ fees and costs.

21

22          IT IS SO ORDERED.

23 Dated: October 29, 2018

24

25

26
27

28

                                                      1
                                             [PROPOSED] ORDER
